Citation Nr: 1700116	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for radiculopathy, left lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for radiculopathy, right lower extremity. 

3.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to June 1982 and from November 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8  (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

In August 2016, a video hearing was held before the undersigned Veterans Law Judge.  A transcript of the Board hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.

The Board notes that in the June 2013 Substantive Appeal, the Veteran limited his appeal to the issues of service connection for PTSD and entitlement to an increased rating for left lower radiculopathy.  However, on the same day, the Veteran also filed a Notice of Disagreement with the evaluations assigned for his service-connected right and left radiculopathy of the lower extremities.  Subsequently, the RO issued a Statement of the Case in August 2015 for the right lower extremity radiculopathy; however, the issue had already been addressed in the May 2013 Statement of the Case.  The Board liberally construes the June 2013 Substantive Appeal to also include the issue of entitlement to an increased evaluation for right lower extremity radiculopathy. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  VBMS contains additional VA treatment reports that were not considered in the August 2015 Supplemental Statement of the Case.  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review this evidence on remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

Regarding the claim for increased evaluations for radiculopathy of the bilateral lower extremities, the Veteran was most recently provided a VA examination in May 2014.  During the August 2016 hearing, the Veteran and his representative have essentially alleged that the bilateral lower extremity disabilities had increased in severity since the last VA examination.  See Board Hearing Transcript at 21-23. VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377  (1994). Based on the foregoing, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected radiculopathy of the bilateral lower extremities.

Moreover, the Veteran has asserted that he has PTSD and anxiety that is related to an in-service stressor of being involved in a motor vehicle accident in November 1977.  See Board Hearing Transcript at 8-11; September 2011 VA Form 21-0781.  By way of background, the Veteran is service-connected for disabilities stemming from the in-service accident.  

The Veteran was afforded a VA examination in April 2013 in connection with his claim at which time he was assessed as having adjustment disorder with anxiety and depressive features.   Although the VA examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, he did not opine as to whether the Veteran's adjustment disorder was related to his military service.  In addition, the Veteran's VA treatment reports reflect additional psychiatric diagnoses rendered during the appeal period, to include non-combat PTSD related to an in-service motor vehicle accident, depressive disorder, and anxiety disorder.  See e.g., March 2014 VA mental health outpatient report; June 2014 VA mental health outpatient report.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for right and left lower extremity radiculopathy and any psychiatric disorders, to include PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records from the Dublin VA Medical Center, Georgia and the Charleston VA Medical Center, South Carolina.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected radiculopathy of the bilateral lower extremities involving the sciatic nerve.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's radiculopathy of the bilateral lower extremities involving the sciatic nerve under the rating criteria.  In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  He or she should also state whether the Veteran has complete paralysis where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, provide the Veteran with a VA examination to determine the etiology of any current psychiatric disorder that may be present, to include PTSD.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of his reported in-service motor vehicle accident. 

With respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors, to include the Veteran's in-service motor vehicle accident, and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




